Edmonds, Justice.
The ordinary process in equity to compel a corporation to appear is by sequestration, but at common law the writ of sequestration does not issue until a distringas, an alias and pluries distringas are returned.
The writ of sequestration takes from defendants all their property, real and personal, and authorizes the sequestrators to receive the rents and profits. A strong remedy and which ought not to be resorted to, except in cases of necessity. But the distringas by increasing the issues, takes less than all the property and may be equally effectual in compelling an appearance.
In this case, the proceeding is by a common law certiorari, and therefore the writ of sequestration ought not to issue, until the distringas has been tried, and besides, I see no absolute necessity for more than a distringas.
The issues may, however, be increased, and a distringas may go commanding issues to the amount of $500, unless defendants appear and make return in twenty days.